Quick link to:
 
Employment Agreement for Reggie R. Harper
 
Ancillary Confidentiality and Non-Competition Agreement for Reggie R. Harper
 
Employment Agreement for Cordell H. White
 
Ancillary Confidentiality and Non-Competition Agreement for Cordell H. White
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


EXECUTIVE EMPLOYMENT AGREEMENT
 
This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and  entered into
as of the 2nd  day of November, 2007, by and between First Guaranty Bank, a
Louisiana state nonmember bank (the “Bank”), and Reggie R. Harper, an individual
resident of the State of Louisiana (the “Executive”) (the signatories to this
Agreement may be referred to individually as a “Party” and jointly as the
“Parties”).
 
WITNESSETH:
 
WHEREAS,                                First Guaranty Bancshares, Inc. (the
sole shareholder of the Bank and First Community Holding Company (along with its
subsidiary First Community Bank, the current employer of the Executive) have
entered into an Agreement and Plan of Reorganization, dated November 2, 2007
(“Merger Agreement”), pursuant to which the First Community Holding Company and
First Community Bank  will merge into First Guaranty Bancshares, Inc. and the
Bank, respectively; and
 
WHEREAS, the Executive has considerable experience, expertise and training in
management related to banking and services offered by the Bank; and
 
WHEREAS, the Bank desires for the Executive to be employed as a member of the
Senior Management Team of the Bank following the Merger, and the Executive
desires to accept employment, subject to and on the terms and conditions set
forth in this Agreement; and
 
WHEREAS, the Bank and the Executive have read and understood the terms and
provisions set forth in this Agreement and have been afforded a reasonable
opportunity to review this Agreement with their respective legal counsel.
 
NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
in this Agreement, and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Executive, and the Bank agree
as follows:
 
1.  Term of Employment.  This Agreement shall become effective (the “Effective
Date”) upon the Effective Time for the Merger (as defined in the Merger
Agreement) and  shall continue in effect until December 31, 2008 (the “Term of
Employment”), unless terminated pursuant to Section 5 of this Agreement.
 
2.  Duties and Authority.  During the Term of Employment, the Executive shall
serve as a senior vice-president with a role appropriate to a member of the
Bank’s senior management team.  The Executive shall perform in a professional
manner the authorized and customary duties associated with his position and such
other reasonable duties and responsibilities commensurate with the Executive’s
position as the Board of Directors or Chief Executive Officer of the Bank may
assign to the Executive from time to time.  
 
3.  Compensation and Benefits.  All payments of compensation to the Executive
shall be payable in accordance with the Bank’s ordinary payroll and other
policies and procedures, provided that the Executive’s salary, pursuant to
Section 3(a) shall be payable not less frequently than monthly.
 
(a)  Base Salary.  During the Term of Employment, the Bank agrees to pay the
Executive a base salary of not less than $130,000 annually (“Base Salary”),
appropriately prorated for partial months at the commencement and end of the
term of this Agreement.  The Bank shall have the right to deduct from any
payment of all compensation to the Executive hereunder any federal, state or
local taxes required by law to be withheld with respect to such payments and any
other amounts specifically authorized to be withheld or deducted by the
Executive
 
(b)  Bonus Programs.  The Executive will be entitled to participate in any and
all bonus plans of the Bank whether such bonus plans are presently existing or
may hereafter be implemented by the Bank at levels equal to similarly situated
officers.  The Executive shall also be entitled to participate in any benefit
programs which are applicable to all employees of the Bank or to executive
employees of the Bank in accordance with the Bank policy, and the provisions of
said benefit programs.  This Agreement, which provides certain additional
benefits, does not preclude the Executive’s participation in such other plans of
the Bank.
 
(c)  Medical Benefits; Vacation.  The Executive shall be entitled to receive
employee  and dependent health insurance, paid sick leave annually in accordance
with the Bank’s policy, four (4) weeks paid vacation annually and any additional
benefits provided to all the Bank employees all in accordance with the Bank’s
employment policies.  All employee benefits provided to the Executive by the
Bank incident to the Executive’s employment shall be governed by the applicable
plan documents, summary plan descriptions or employment policies, and may be
modified, suspended or revoked at any time, in accordance with the terms and
provisions of the applicable documents.
 
(d)  Reimbursement of Expenses.  During the Term of Employment, the Bank shall
promptly pay all reasonable expenses incurred by the Executive for all
reasonable travel and other business related expenses incurred by him in
performing his obligations under this Agreement in accordance with the Bank’s
travel and business expense policy, such expenses to be reviewed by the Bank’s
Board of Directors on a periodic basis.
 
4.  Compensation After Termination.
 
(a)  If the Term of Employment is terminated (i) by the Bank for Cause (as
defined below) or due to the death or disability of the Executive, (ii) by the
Executive other than for Good Reason (as defined in Section 5(e)) or
(iii) through expiration of the Term of Employment, the Bank shall have no
further obligations hereunder or otherwise with respect to the Executive’s
employment from and after the termination or expiration date (except payment of
the Executive’s Base Salary and any bonus accrued and reimbursement of all
reasonable travel and other business related expenses incurred through the date
of termination or expiration) and the Bank shall continue to have all other
rights available hereunder.
 
(b)  If the Term of Employment is terminated (i) by the Bank Without Cause (as
defined in Section 5(d)) or (ii) by the Executive for Good Reason (as defined in
Section 5(e))), the Executive shall be entitled to receive as severance pay (in
addition to the payment of the Base Salary and reimbursement of expenses through
the date of termination), an amount equal to the Executive’s remaining Base
Salary for the year of termination payable within thirty (30) days of the end of
the Term of Employment.  After the thirtieth (30th) day following the end of the
Term of Employment, the outstanding severance payment shall, until paid, bear
interest per annum at the prime lending rate as published in The Wall Street
Journal on the thirty-first (31st) day following the end of the Term of
Employment.  Except as otherwise specifically provided herein, the Bank shall
have no other obligations hereunder or otherwise with respect to the Executive’s
employment from and after the termination or expiration date, and the Bank shall
continue to have all other rights available hereunder.
 
(c)  No termination under Section 5 shall terminate or adversely affect any
rights of the Executive then vested under any disability or other benefit
program of the Bank.
 
5.  Termination.
 
(a)  Death.  If the Executive dies during the Term of Employment and while in
the employ of the Bank, this Agreement shall automatically terminate and neither
the Bank shall have no further obligation to the Executive or his estate under
this Agreement (other than death benefits payable under the benefit plans
referenced in Section 3(b) or Section 3(c)), except that the Bank shall pay the
Executive’s estate that portion of the Executive’s Base Salary under Section
3(a) accrued through the date on which the Executive’s death occurred and
reimbursement of all reasonable travel and other business related expenses
incurred through the date on which the Executive’s death occurred.  Such payment
of Base Salary and expenses to the Executive’s estate shall be made in the same
manner as other payroll obligations of the Bank.
 
(b)  Disability.
 
(i)  the Bank may terminate this Agreement if, during the Term of Employment,
the Executive shall be prevented from performing his duties hereunder by reason
of becoming disabled.  For purposes of this Agreement, “disability” shall mean
that the Executive is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result or death or expected to last for a continuous period of not
less than 12 months.  During any period prior to termination during which the
Executive fails to perform his duties as a result of incapacity due to physical
or mental illness, the Executive shall continue to receive his full salary at
the rate then in effect for such period until his employment terminates pursuant
to this Section 5(b), provided that payments so made to the Executive during
such period shall be reduced by the sum of the amounts, if any, payable to the
Executive under any disability benefit plans of the Bank that were not
previously applied to reduce such payment.
 
(ii)  In the event of a termination pursuant to this Section 5(b), the Bank
shall be relieved of all their obligations under this Agreement, except that the
Bank shall pay to the Executive, or his estate in the event of his subsequent
death,(i) the Executive’s Base Salary under Section 3(a) through the date on
which such termination shall have occurred, reduced during such period by the
amount of any benefits received by the Executive under any disability policy
maintained by the Bank and any death benefits payable under the benefit plans
referenced in Section 3(b) or Section 3(c) and (ii) reimbursement of all
reasonable travel and other business related expenses incurred through the date
on which such termination shall have occurred.  All such payments to the
Executive or his estate shall be made in the same manner as other payroll
obligations of the Bank.
 
(c)  Discharge for Cause.  At any time during the Term of Employment, the Bank
may discharge the Executive for Cause and terminate this Agreement by delivering
to the Executive a written notice of discharge.  The notice of discharge shall
set forth the reasons for the Executive’s termination for Cause.  For purposes
of this Agreement, “Cause” shall be defined as the occurrence of any of the
following events:
 
(i)  The determination by the Board of Directors of the Bank, in the exercise of
its reasonable judgment, after consultation with its legal counsel, that the
Executive has committed an act or acts constituting (1) a felony, or other crime
(whether a felony or a misdemeanor) involving moral turpitude, dishonesty or
theft, (2) a breach of fiduciary duty, or (3) fraud;
 
(ii)  The determination by the Board of Directors of the Bank, in the exercise
of its reasonable judgment, that (1) the Executive has willfully failed to
follow the policies adopted by the Board of Directors, other than technical or
immaterial failures; (2) the Executive has failed to meet the duties and
responsibilities inherent in Section 2 of this Agreement, other than technical
or immaterial failures; or (3) the Executive has engaged in such intentional or
reckless actions or omissions that would constitute unsafe or unsound banking
practices, and, in the case of any termination pursuant to this 5(c)(ii), the
Executive fails to cure such situation, assuming that such situation is curable,
within thirty (30) days after written notice to the Executive by the Bank
specifying in reasonable detail the reason for termination by the Board of
Directors;
 
(iii)  The determination by the Board of Directors of the Bank, in the exercise
of its reasonable judgment, after consultation with its legal counsel, that the
Executive has committed a breach or violation of this Agreement, and fails to
cure such breach or violation within thirty (30) days after written notice to
the Executive by   the Bank specifying in reasonable detail the alleged breach
or violation;
 
(iv)  The determination by the Board of Directors of the Bank, after
consultation with its legal counsel, that the Executive has engaged in gross
misconduct in the course and scope of his employment with the Bank, which shall
be defined to mean indecency, immorality, dishonesty, unlawful harassment or
discrimination, use of illegal drugs, or fighting; or
 
(v)  In the event the Executive is prohibited from engaging in the business of
banking by any governmental regulatory agency having jurisdiction over the Bank.
 
For purposes of this Agreement, the Executive shall not be deemed to be in
breach of this Agreement for his failure to substantially perform his duties
under this Agreement where such failure results because the Executive has become
disabled within the meaning of Section 5(b).  In such cases, termination of the
Executive shall be governed by the provisions of Section 5(b).
 
(d)  Discharge Without Cause.  At any time during the Term of Employment, the
Bank shall be entitled to terminate the Executive’s employment and this
Agreement “Without Cause,” by providing him with at least thirty (30) days prior
written notice of termination.  Any termination of this Agreement which is not
for Cause, as defined above in Section 5(c), or which does not result from the
death or disability of the Executive, as set forth in Sections 5(a) or 5(b),
respectively, shall be deemed to be a termination Without Cause.  In the event
of a termination Without Cause, the Bank shall become obligated to pay the
Executive the severance payment set forth in Section 4(b).
 
(e)  Good Reason.  At any time during the Term of Employment, the Executive may
resign for Good Reason and terminate this Agreement by delivering to the Bank a
written notice of resignation for Good Reason.  The notice of resignation shall
set forth the reasons for the Executive’s resignation for Good Reason.  For
purposes of this Agreement, “Good Reason” shall be defined as the occurrence of
any of the following events:
 
(i)  the assignment to Executive of any duties materially and adversely
inconsistent with Executive’s status as a senior vice-president and member of
the Bank’s senior management team or a material and adverse alteration in the
nature of Executive’s authority, duties or responsibilities;
 
(ii)  the reduction by the Bank of Executive’s Base Salary;
 
(iii)  the requirement that Executive be based at any office or location other
than an office of the Bank in Hammond, Louisiana; or
 
(iv)  the failure of any successor to the Bank to assume this Agreement.
 
6.  Resignation.  The Executive shall be entitled to terminate this Agreement by
providing the Bank with a written notice of resignation at least thirty (30)
days prior to the intended resignation date, upon which he shall be entitled to
receive any Base Salary which has been earned by him through the effective date
of such resignation.
 
7.  Arbitration.  Any dispute or claim arising hereunder shall be settled by
arbitration.  Any party may commence arbitration by sending a written notice or
arbitration to the other party.  The notice will state the dispute with
particularity.  The parties shall mutually agree to the selection of a qualified
arbitrator.  If they do not agree with fifteen (15) days, then one party may
request that a then presiding judge in Tangipahoa Parish, Louisiana select an
attorney to become the arbitrator in this matter.  The arbitration hearing shall
be commenced thirty (30) days following the date of delivery of notice of
arbitration by one party to the other, under the terms of the Federal
Arbitration Act.  The arbitration shall be conducted in Tangipahoa Parish,
Louisiana in accordance with the Federal Arbitration Act, and each party shall
retain the right to cross-examine the opposing party’s witnesses, either through
legal counsel, expert witnesses or both.  As part of his or her decision, the
arbitrator may allocate the cost of arbitration, including fees of attorneys and
experts, as he or she deems fair and equitable in light of all relevant
circumstances.  Judgment on the award rendered by the arbitrator may be entered
in any court of competent jurisdiction.
 
8.  Goodwill.  The Executive acknowledges that the Bank will, over a period of
time, develop, significant relationships and goodwill between itself and its
clients and customers by providing superior products and services.  The
Executive further acknowledges that these relationships and this goodwill are a
valuable asset belonging solely to the Bank.  The Executive understands that the
Bank agrees to compensate him, as well as to reimburse him for reasonable and
necessary business expenses incurred, while he builds and/or maintains business
relationships and goodwill with the Bank’s current and prospective clients and
customers on a personal level.  The Executive acknowledges that the
responsibility to build and maintain business relationships and goodwill with
current and prospective clients and customers creates a special relationship of
trust and confidence between him, the Bank, and their clients and customers.
 
9.  Notices.  All notices, requests, consents and other communications to be
given or delivered hereunder or by reason of the provisions of this Agreement
shall be in writing and shall be deemed to have been properly served if
(a) delivered personally, (b) delivered by a recognized overnight courier
service, (c) sent by certified or registered mail, return receipt requested and
first class postage prepaid, or (d) sent by facsimile transmission followed by a
confirmation copy delivered by recognized overnight courier service the next
day.  Such notices, requests, consents and other communications shall be sent to
the respective parties as follows:
 
(i) if to the Executive:
 
Reggie R. Harper
17132 Natures Trace
Hammond, La. 70403, and
 
(ii) if to the Bank:
 
First Guaranty Bank
400 Guaranty Square
Hammond, Louisiana 70401
Attn:  Chief Executive Officer.
 
Any Party hereto may designate a different address by providing written notice
of such new address to the other Parties.  Date of service of such notice shall
be (i) the date such notice is personally delivered or sent by facsimile
transmission (with issuance by the transmitting machine of a confirmation of a
successful transmission), (ii) three business days after the date of mailing if
sent by certified or registered mail or (iii) one business day after the date of
delivery to the overnight courier if sent by overnight courier.
 
10.  Severability.  The Parties acknowledge that each covenant and/or provision
of this Agreement shall be enforceable independently of every other covenant
and/or provision.  Furthermore, the Executive, the Bank acknowledge that, in the
event any covenant and/or provision of this Agreement is determined to be
unenforceable for any reason, the remaining covenants and/or provisions will
remain effective, binding and enforceable.
 
11.  Complete Agreement; Modification.  Except with respect to that certain
Confidentiality and Non-Disclosure Agreement executed concurrently herewith and
any rights the Executive may have under the Merger Agreement, the Parties
acknowledge and agree that (a) this Agreement constitutes the complete and
entire agreement between the parties with respect to the subject matter hereof;
(b) each executed this Agreement based upon the express terms and provisions set
forth herein; (c) in accepting employment with the Company and the Bank, the
Executive has not relied on any representations, oral or written, which are not
set forth in this Agreement, (d) no previous agreement, either oral or written,
shall have any effect on the terms or provisions of this Agreement and (e) all
such previous agreements with respect to the subject matter hereof, either oral
or written, are expressly superseded and revoked by this Agreement.  The
provisions hereof may not be altered, amended, modified, waived, or discharged
in any way whatsoever, except by written agreement executed by the Parties.  No
waiver shall be deemed a continuing waiver or a waiver of any subsequent breach
or default, either of a similar or different nature, unless expressly so stated
in writing.
 
12.  Governing Law.  This Agreement shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Agreement shall be governed by, the laws
of the State of Louisiana, without giving effect to provision thereof regarding
conflict of laws.
 
13.  Prior Agreements.  The Executive represents that his service as an employee
of   the Bank will not violate any agreement:  (i) he has made that prohibits
him from disclosing any information he acquired prior to his becoming employed
by the Bank; or (ii) he had made that prohibits him from accepting employment
with   the Bank or that will interfere with his compliance with the terms of
this Agreement.  The Executive further represents that he has not previously,
and will not in the future, disclose to   the Bank any proprietary information
or trade secrets belonging to any previous employer.  The Executive acknowledges
that the Bank has instructed him not to disclose to it any proprietary
information or trade secrets belonging to any previous employer.
 
14.  Voluntary Agreement.  The Parties acknowledge that each has carefully read
this agreement, that each has had an opportunity to consult with his or its
attorney concerning the meaning, import and legal significance of this
Agreement, that each understands its terms, that all understandings and
agreements between the Parties relating to the subjects covered in this
Agreement are contained in it, and that each has entered into the Agreement
voluntarily and not in reliance on any promises or representations by the other
than those contained in this Agreement.
 
 [Signature page follows]

Back to Top

--------------------------------------------------------------------------------

 

[Signature Page to the Executive Employment Agreement]
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above, to be effective as of the Effective Date.
 
THE EXECUTIVE:
   
Reggie R. Harper
   
THE BANK:
First Guaranty Bank,
 
a Louisiana state bank
     
By:
   
Name:
Michael R. Sharp
 
Title:
President
           



 
 
Back to Top

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




LOUISIANA ANCILLARY CONFIDENTIALITY AND
NON-COMPETITION AGREEMENT


THIS CONFIDENTIALITY AND NON-COMPETITION AGREEMENT (the “Agreement”) dated
November 2, 2007 is made by Reggie Harper (“Executive”) and First Guaranty Bank
(the “Bank”).


RECITALS


A. Executive and the Bank have entered into an Employment Agreement dated this
date (the “Employment Agreement”), to which this Agreement is ancillary and
incorporated by reference, pursuant to which, among other things, the Bank
agrees to make certain payments to Executive; and


B.  Pursuant to the Employment Agreement, the Bank and Executive have agreed to
enter into this Ancillary Agreement.


The parties accordingly agree as follows:


AGREEMENT




1.  Definitions.  Each capitalized term not defined in this Agreement has the
meaning assigned to it in the Employment Agreement.
 
2.  Term.  The term of this Agreement begins at the Effective Time of the
Mergers and continues through the earlier of (i) December 31, 2008 or (ii) the
date of termination of the Executive’s employment with the Bank (A) by the Bank
Without Cause or (B) by the Executive for Good Reason.
 
3.  Confidentiality.  Executive acknowledges that in the course of his
relationship with First Community Bank he has in the past received, and may in
the future receive in the course of his relationship with the Bank, certain
trade secrets, programs, lists of customers and other confidential or
proprietary information and knowledge concerning the business of the Bank and
its parent, First Guaranty Bancshares, Inc. (“Confidential Information”) which
the Bank desires to protect.  Executive understands that the information is
confidential, and he agrees not to reveal the Confidential Information to anyone
outside the Bank, other than such disclosure as authorized by the Bank or is
made to a person transacting business with the Bank who has reasonable need for
such Confidential Information.  Executive further agrees that he will at no time
use the Confidential Information for or on behalf of any person other than the
Bank for any purpose.
 
4.  Return of Bank Property.  The Executive acknowledges that all memoranda,
notes, records, reports, manuals, books, papers, letters, client and customer
lists, contracts, software programs, information and records, drafts of
instructions, guides and manuals, and other documentation (whether in draft or
final form), and other sales or financial information and aids relating to the
Bank’s business, and any and all other documents containing Confidential
Information furnished to the Executive by any representative of the Bank or
otherwise acquired or developed by the Executive in connection with his
association with the Bank (collectively, “Recipient Materials”) shall at all
times be the property of the Bank (as applicable).  Within twenty-four (24)
hours of the termination of his employment with the Bank, the Executive shall
return to the Bank any Recipient Materials which are in his possession, custody
or control.


5.  Unfair Competition Restrictions; Non-Solicitation of Customers;
Non-Solicitation of Employees.  Throughout the term of this Agreement, the
Executive agrees not to do any of the following, directly or indirectly, for
himself or for others, anywhere in the Louisiana Parishes of Tangipahoa,
Livingston, Vermillion, Jefferson Davis, Claiborne, Caddo, Lincoln, Bossier, and
St. Tammany (the “Restricted Area”) unless expressly authorized by the Bank's
board of directors:
 
(a)           engage in, or assist any person, entity, or business engaged in,
the selling or providing of products or services that would displace the
products or services that (i) the Bank is currently in the business of providing
and was in the business of providing at the time of the execution of this
Agreement, or (ii) that Executive had involvement in, access to, or received
Confidential Information about in the course of employment.  The foregoing is
expressly understood to include, without limitation, the business of the
manufacturing, selling and/or providing products or services of the same type
offered and/or sold by the Bank.
 
(b)           call on, service, or solicit competing business from customers of
the Bank, in the Restricted Area, whom he, within the previous 12 months, (i)
had or made contact with, or (ii) had access to information and files about; or,
induce or encourage any such customer or other source of ongoing business to
stop doing business with the Bank.  This provision does not prohibit Executive
from managing or providing other services or products that are not a product or
services currently offered by the Bank.
 
(c)           call on, solicit, encourage, or induce any other employee or
officer of the Bank, whom he had contact with, knowledge of, or association
within the course of employment with the Bank to discontinue his or her
employment, and will not assist any other person or entity in such a
solicitation.
 
6.  Non-Disparagement.  Executive covenants and agrees he will not engage in any
pattern of conduct that involves the making or publishing of written or oral
statements or remarks (including, without limitation, the repetition or
distribution of derogatory rumors, allegations, negative reports or comments)
which are disparaging, deleterious or damaging to the integrity, reputation or
good will of the Bank or its respective management or products and services.
 
7.  Separability of Covenants.  The covenants contained in Section 5 constitute
a series of separate but ancillary covenants, one for each applicable parish in
the State of Louisiana that is within the Restricted Area.  If in any judicial
proceeding, a court shall hold that any of the covenants set forth in Section 5
exceed the time, geographic, or occupational limitations permitted by applicable
law, Executive and the Bank agree that such provisions shall and are hereby
reformed to the maximum time, geographic, or occupational limitations permitted
by such laws.   Further, in the event a court shall hold unenforceable any of
the separate covenants deemed included herein, then such unenforceable covenant
or covenants shall be deemed eliminated from the provisions of this Agreement
for the purpose of such proceeding to the extent necessary to permit the
remaining separate covenants to be enforced in such proceeding.  Executive and
the Bank further agree that the covenants in Section 5 shall each be construed
as a separate agreement independent of any other provisions of this Agreement,
and the existence of any claim or cause of action by Executive against the Bank,
whether predicated on this Agreement, his Employment Agreement or otherwise,
shall not constitute a defense to the enforcement by the Bank of any of the
covenants of Section 5.
 
8.  Consideration.  Executive acknowledges and agrees that no other
consideration for Executive's covenants in this Agreement, other than that
specifically referred to in the Employment Agreement, has or will be paid or
furnished to him by the Bank.
 
9.  Meaning of Certain Terms.  All non-capitalized terms in Sections 3, 4 and 5
are intended to and shall have the same meanings that those terms (to the extent
they appear therein) have in La.  R.  S.  23:921.C.  Subject to and only to the
extent not consistent with the foregoing sentence, the parties understand the
following phrases to have the following meanings:
 
(a)           The phrase “carrying on or engaging in a business similar to the
business of the Bank” includes engaging, as principal, officer, employee, agent,
trustee, advisor, consultant or through the agency of any bank, corporation,
partnership, association or agent or agency, in any business which conducts
business in competition with the Bank or being the owner of more than one
percent of the outstanding capital stock of any corporation, or an officer,
director, or employee of any corporation or other entity, (other than the Bank
or a corporation or other entity, affiliated with the Bank) or a member or
employee or any partnership, or an owner or employee of any other business,
which conducts a business or provides a service in the Restricted Area in
competition with the Bank or any affiliated corporation or other
entity.  Moreover, the term also includes (i) directly or indirectly inducing
any current customers of the Bank, or any affiliated corporation or other
entity, to patronize any product or service business in competition with the
Bank or any affiliated corporation or other entity, (ii) canvassing, soliciting,
or accepting any product or service business of the type conducted by the Bank
or any affiliated corporation or other entity (iii) directly or indirectly
requesting or advising any current customers of the Bank or any affiliated
corporation or other entity, to withdraw, curtail or cancel such customer’s
business with the Bank or any affiliated corporation or other entity; or (iv)
directly or indirectly disclosing to any other person, firm, corporation or
entity, the names or addresses of any of the current customers of the Bank or
any affiliated corporation or other entity or the rates or other terms on which
the Bank provides services to its customers.  In addition, the term includes
directly or indirectly, through any person, firm, association, corporation or
other entity with which Executive is now or may hereafter become associated,
causing or inducing any present employee of the Bank or any affiliated
corporation or other entity to leave the employ of the Bank or any affiliated
corporation or other entity to accept employment with Executive or with such
person, firm, association, corporation, or other entity.


(b)           The phrase “a business similar to the business of the Bank” means
the taking of deposits and other receipt of funds from customers, the making of
loans and other extensions of credit, maintaining checking accounts for
customers, providing investment vehicles such as certificates of deposit to
customers and providing trust services.


(c)           The phrase “carries on a like business” includes, without
limitation, actions taken by or through a holding company, wholly-owned
subsidiary or other affiliated corporation or entity.


10.  Reasonable Restrictions.  Executive represents to the Bank that the
enforcement of the restrictions contained in this Agreement would not be unduly
burdensome to Executive and acknowledges that Executive is willing and able,
subject to the Restricted Area as defined herein, to compete in other
geographical areas not prohibited by this Agreement.  The parties to this
Agreement hereby agree that the covenants contained in this Agreement are
reasonable.
 
11.  Entire Agreement.  Except with respect to the Employment Agreement executed
concurrently herewith, this Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter of this Agreement and
supersedes and is in full substitution for any and all prior agreements and
understandings whether written or oral between said parties relating to the
subject matter of this Agreement.  This Agreement shall not supersede or
substitute for, nor be superseded or substituted by, the Employment Agreement,
but shall have full force and effect concurrently therewith.
 
12.  Amendment.  This Agreement may not be amended or modified in any respect
except by an agreement in writing executed by the parties in the same manner as
this Agreement except as provided in Section 13 of this Agreement.
 
13.  Unenforceable Provisions.  If, and to the extent that, any section,
paragraph, part, term and/or provision of this Agreement would otherwise be
found null, void, or unenforceable under applicable law by any court of
competent jurisdiction, that section, paragraph, part, term and/or provision
shall automatically not constitute part of this Agreement.  Each section,
paragraph, part, term and/or provision of this Agreement is intended to be and
is severable from the remainder of this Agreement.  If, for any reason, any
section, paragraph, part, term and/or provision herein is determined not to
constitute part of this Agreement or to be null, void, or unenforceable under
applicable law by any court of competent jurisdiction, the operation of the
other sections, paragraphs, parts, terms and/or provisions of this Agreement as
may remain otherwise intelligible shall not be impaired or otherwise affected
and shall continue to have full force and effect and bind the parties hereto.
 
14.  Remedies.
 
(a)           Executive agrees that a breach or violation of Section 3, 4 or 5
of this Agreement by Executive shall entitle the Bank as a matter of right, to
an injunction, without necessity of posting bond, issued by any court of
competent jurisdiction, restraining any further or continued breach or violation
of such provisions.  Such right to an injunction shall be cumulative and in
addition, and not in lieu of, any other remedies to which the Bank may show
themselves justly entitled, including, but not limited to, specific performance
and damages.  The parties specifically agree that the remedy of damages alone is
inadequate.


(b)           In the event that Executive knowingly and intentionally fails in
any material respect to perform any of his material obligations under this
Agreement, the Bank may elect (i) to cease all payments under the Employment
Agreement and recover all payments previously made to Executive under the
Employment Agreement, (ii) obtain an injunction and/or (iii) exercise any and
all other remedies available by law.


(c)           Notwithstanding the foregoing subsection (b), Executive  will have
no liability or responsibility for: (i) inadvertent disclosure or use of the
Confidential Information if (x) he uses the same degree of care in safeguarding
the Confidential Information that the Bank uses to safeguard information of like
importance and (y) upon discovery of such inadvertent disclosure or use of such
material, Executive immediately uses his best efforts, including the
commencement of litigation, if necessary, to prevent any use thereof by the
person or persons to whom it has been disclosed and to prevent any further
incidental disclosure thereof; and, (ii) disclosure of any Confidential
Information (x) that is required by law, (y) that is made pursuant to a proper
subpoena from a court or administrative agency of competent jurisdiction from a
court or administrative agency of competent jurisdiction or (z) that is made
upon written demand of an official involved in regulating the Executive if
before disclosure is made, Executive immediately notifies the Bank of the
requested disclosure by the most immediate means of communication available and
confirms in writing such notification within one business day thereafter.


15.  Notice.  All notices, consents, requests, approvals or other communications
in connection with this Agreement and all legal process in regard hereto shall
be in writing and shall be deemed validly delivered, if delivered personally or
sent by certified mail, postage prepaid.  Unless changed by written notice
pursuant hereto, the address of each party for the purposes hereof is as
follows:
 
If to
Executive:                                                                           If
to the Bank:

 
Reggie
Harper                                                                       First
Guaranty Bank
17132 Nature’s
Trace                                                                           400  East
Thomas Street
Hammond, LA
70403                                                                           Hammond,
LA.  70401
                          Attention:  Michael R. Sharp, President


Notice given by mail as set out above shall be deemed delivered only when
actually received.


16.  Descriptive Headings.  The descriptive headings of the several sections of
this Agreement are inserted for convenience only and shall not control or affect
the meaning or construction of any of the provisions hereof.
 
17.  Governing Law.  This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Louisiana without regard to
conflicts of law principles.
 




IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.


Executive:                                                                                     First
Guaranty Bank
 
 
________________________                  By:________________________
Reggie
Harper                                                                                           Michael
R. Sharp, President





--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


Back to Top

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


EXECUTIVE EMPLOYMENT AGREEMENT
 
This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into
as of the 2nd day of November, 2007, by and between First Guaranty Bank, a
Louisiana state nonmember bank (the “Bank”), and Cordell H. White, an individual
resident of the State of Louisiana (the “Executive”) (the signatories to this
Agreement may be referred to individually as a “Party” and jointly as the
“Parties”).
 
WITNESSETH:
 
WHEREAS,                                First Guaranty Bancshares, Inc. (the
sole shareholder of the Bank and First Community Holding Company (along with its
subsidiary First Community Bank, the current employer of the Executive) have
entered into an Agreement and Plan of Reorganization, dated November 2, 2007
(“Merger Agreement”), pursuant to which the First Community Holding Company and
First Community Bank will merge into First Guaranty Bancshares, Inc. and the
Bank, respectively; and
 
WHEREAS, the Executive has considerable experience, expertise and training in
management related to banking and services offered by the Bank; and
 
WHEREAS, the Bank desires for the Executive to be employed as a senior lending
officer, credit officer or other position in Senior Management of the Bank
following the Merger, and the Executive desires to accept employment, subject to
and on the terms and conditions set forth in this Agreement; and
 
WHEREAS, the Bank and the Executive have read and understood the terms and
provisions set forth in this Agreement and have been afforded a reasonable
opportunity to review this Agreement with their respective legal counsel.
 
NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
in this Agreement, and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Executive, and the Bank agree
as follows:
 
1.  Term of Employment.  This Agreement shall become effective (the “Effective
Date”) upon the Effective Time for the Merger (as defined in the Merger
Agreement) and  shall continue in effect until December 31, 2008 (the “Term of
Employment”), unless terminated pursuant to Section 5 of this Agreement.
 
2.  Duties and Authority.  During the Term of Employment, the Executive shall
serve as a senior vice-president with a role appropriate to a member of the
Bank’s senior management team.  The Executive shall perform in a professional
manner the authorized and customary duties associated with his position and such
other reasonable duties and responsibilities commensurate with the Executive’s
position as the Board of Directors or Chief Executive Officer of the Bank may
assign to the Executive from time to time.  
 
3.  Compensation and Benefits.  All payments of compensation to the Executive
shall be payable in accordance with the Bank’s ordinary payroll and other
policies and procedures, provided that the Executive’s salary, pursuant to
Section 3(a) shall be payable not less frequently than monthly.
 
(a)  Base Salary.  During the Term of Employment, the Bank agrees to pay the
Executive a base salary of not less than $115,500 annually (“Base Salary”),
appropriately prorated for partial months at the commencement and end of the
term of this Agreement.  The Bank shall have the right to deduct from any
payment of all compensation to the Executive hereunder any federal, state or
local taxes required by law to be withheld with respect to such payments and any
other amounts specifically authorized to be withheld or deducted by the
Executive
 
(b)  Bonus Programs.  The Executive will be entitled to participate in any and
all bonus plans of the Bank whether such bonus plans are presently existing or
may hereafter be implemented by the Bank at levels equal to similarly situated
officers.  The Executive shall also be entitled to participate in any benefit
programs which are applicable to all employees of the Bank or to executive
employees of the Bank in accordance with the Bank policy, and the provisions of
said benefit programs.  This Agreement, which provides certain additional
benefits, does not preclude the Executive’s participation in such other plans of
the Bank.
 
(c)  Medical Benefits; Vacation.  The Executive shall be entitled to receive
employee  and dependent health insurance, paid sick leave annually in accordance
with the Bank’s policy, four (4) weeks paid vacation annually and any additional
benefits provided to all the Bank employees all in accordance with the Bank’s
employment policies.  All employee benefits provided to the Executive by the
Bank incident to the Executive’s employment shall be governed by the applicable
plan documents, summary plan descriptions or employment policies, and may be
modified, suspended or revoked at any time, in accordance with the terms and
provisions of the applicable documents.
 
(d)  Reimbursement of Expenses.  During the Term of Employment, the Bank shall
promptly pay all reasonable expenses incurred by the Executive for all
reasonable travel and other business related expenses incurred by him in
performing his obligations under this Agreement in accordance with the Bank’s
travel and business expense policy, such expenses to be reviewed by the Bank’s
Board of Directors on a periodic basis.
 
4.  Compensation After Termination.
 
(a)  If the Term of Employment is terminated (i) by the Bank for Cause (as
defined below) or due to the death or disability of the Executive, (ii) by the
Executive other than for Good Reason (as defined in Section 5(e)) or
(iii) through expiration of the Term of Employment, the Bank shall have no
further obligations hereunder or otherwise with respect to the Executive’s
employment from and after the termination or expiration date (except payment of
the Executive’s Base Salary and any bonus accrued and reimbursement of all
reasonable travel and other business related expenses incurred through the date
of termination or expiration) and the Bank shall continue to have all other
rights available hereunder.
 
(b)  If the Term of Employment is terminated (i) by the Bank Without Cause (as
defined in Section 5(d)) or (ii) by the Executive for Good Reason (as defined in
Section 5(e)), the Executive shall be entitled to receive as severance pay (in
addition to the payment of the Base Salary and reimbursement of expenses through
the date of termination), an amount equal to the Executive’s remaining Base
Salary for the year of termination payable within thirty (30) days of the end of
the Term of Employment.  After the thirtieth (30th) day following the end of the
Term of Employment, the outstanding severance payment shall, until paid, bear
interest per annum at the prime lending rate as published in The Wall Street
Journal on the thirty-first (31st) day following the end of the Term of
Employment.  Except as otherwise specifically provided herein, the Bank shall
have no other obligations hereunder or otherwise with respect to the Executive’s
employment from and after the termination or expiration date, and the Bank shall
continue to have all other rights available hereunder.
 
(c)  No termination under Section 5 shall terminate or adversely affect any
rights of the Executive then vested under any disability or other benefit
program of the Bank.
 
5.  Termination.
 
(a)  Death.  If the Executive dies during the Term of Employment and while in
the employ of the Bank, this Agreement shall automatically terminate and neither
the Bank shall have no further obligation to the Executive or his estate under
this Agreement (other than death benefits payable under the benefit plans
referenced in Section 3(b) or Section 3(c)), except that the Bank shall pay the
Executive’s estate that portion of the Executive’s Base Salary under Section
3(a) accrued through the date on which the Executive’s death occurred and
reimbursement of all reasonable travel and other business related expenses
incurred through the date on which the Executive’s death occurred.  Such payment
of Base Salary and expenses to the Executive’s estate shall be made in the same
manner as other payroll obligations of the Bank.
 
(b)  Disability.
 
(i)  the Bank may terminate this Agreement if, during the Term of Employment,
the Executive shall be prevented from performing his duties hereunder by reason
of becoming disabled.  For purposes of this Agreement, “disability” shall mean
that the Executive is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result or death or expected to last for a continuous period of not
less than 12 months.  During any period prior to termination during which the
Executive fails to perform his duties as a result of incapacity due to physical
or mental illness, the Executive shall continue to receive his full salary at
the rate then in effect for such period until his employment terminates pursuant
to this Section 5(b), provided that payments so made to the Executive during
such period shall be reduced by the sum of the amounts, if any, payable to the
Executive under any disability benefit plans of the Bank that were not
previously applied to reduce such payment.
 
(ii)  In the event of a termination pursuant to this Section 5(b), the Bank
shall be relieved of all their obligations under this Agreement, except that the
Bank shall pay to the Executive, or his estate in the event of his subsequent
death,(i) the Executive’s Base Salary under Section 3(a) through the date on
which such termination shall have occurred, reduced during such period by the
amount of any benefits received by the Executive under any disability policy
maintained by the Bank and any death benefits payable under the benefit plans
referenced in Section 3(b) or Section 3(c) and (ii) reimbursement of all
reasonable travel and other business related expenses incurred through the date
on which such termination shall have occurred.  All such payments to the
Executive or his estate shall be made in the same manner as other payroll
obligations of the Bank.
 
(c)  Discharge for Cause.  At any time during the Term of Employment, the Bank
may discharge the Executive for Cause and terminate this Agreement by delivering
to the Executive a written notice of discharge.  The notice of discharge shall
set forth the reasons for the Executive’s termination for Cause.  For purposes
of this Agreement, “Cause” shall be defined as the occurrence of any of the
following events:
 
(i)  The determination by the Board of Directors of the Bank, in the exercise of
its reasonable judgment, after consultation with its legal counsel, that the
Executive has committed an act or acts constituting (1) a felony, or other crime
(whether a felony or a misdemeanor) involving moral turpitude, dishonesty or
theft, (2) a breach of fiduciary duty, or (3) fraud;
 
(ii)  The determination by the Board of Directors of the Bank, in the exercise
of its reasonable judgment, that (1) the Executive has willfully failed to
follow the policies adopted by the Board of Directors, other than technical or
immaterial failures; (2) the Executive has failed to meet the duties and
responsibilities inherent in Section 2 of this Agreement, other than technical
or immaterial failures; or (3) the Executive has engaged in such intentional or
reckless actions or omissions that would constitute unsafe or unsound banking
practices, and, in the case of any termination pursuant to this 5(c)(ii), the
Executive fails to cure such situation, assuming that such situation is curable,
within thirty (30) days after written notice to the Executive by the Bank
specifying in reasonable detail the reason for termination by the Board of
Directors;
 
(iii)  The determination by the Board of Directors of the Bank, in the exercise
of its reasonable judgment, after consultation with its legal counsel, that the
Executive has committed a breach or violation of this Agreement, and fails to
cure such breach or violation within thirty (30) days after written notice to
the Executive by   the Bank specifying in reasonable detail the alleged breach
or violation;
 
(iv)  The determination by the Board of Directors of the Bank, after
consultation with its legal counsel, that the Executive has engaged in gross
misconduct in the course and scope of his employment with the Bank, which shall
be defined to mean indecency, immorality, dishonesty, unlawful harassment or
discrimination, use of illegal drugs, or fighting; or
 
(v)  In the event the Executive is prohibited from engaging in the business of
banking by any governmental regulatory agency having jurisdiction over the Bank.
 
For purposes of this Agreement, the Executive shall not be deemed to be in
breach of this Agreement for his failure to substantially perform his duties
under this Agreement where such failure results because the Executive has become
disabled within the meaning of Section 5(b).  In such cases, termination of the
Executive shall be governed by the provisions of Section 5(b).
 
(d)  Discharge Without Cause.  At any time during the Term of Employment, the
Bank shall be entitled to terminate the Executive’s employment and this
Agreement “Without Cause,” by providing him with at least thirty (30) days prior
written notice of termination.  Any termination of this Agreement which is not
for Cause, as defined above in Section 5(c), or which does not result from the
death or disability of the Executive, as set forth in Sections 5(a) or 5(b),
respectively, shall be deemed to be a termination Without Cause.  In the event
of a termination Without Cause, the Bank shall become obligated to pay the
Executive the severance payment set forth in Section 4(b).
 
(e)  Good Reason.  At any time during the Term of Employment, the Executive may
resign for Good Reason and terminate this Agreement by delivering to the Bank a
written notice of resignation for Good Reason.  The notice of resignation shall
set forth the reasons for the Executive’s resignation for Good Reason.  For
purposes of this Agreement, “Good Reason” shall be defined as the occurrence of
any of the following events:
 
(i)  the assignment to Executive of any duties materially and adversely
inconsistent with Executive’s status as a senior vice-president and member of
the Bank’s senior management team or a material and adverse alteration in the
nature of Executive’s authority, duties or responsibilities;
 
(ii)  the reduction by the Bank of Executive’s Base Salary;
 
(iii)  the requirement that Executive be based at any office or location other
than an office of the Bank in Hammond, Louisiana; or
 
(iv)  the failure of any successor to the Bank to assume this Agreement.
 
6.  Resignation.  The Executive shall be entitled to terminate this Agreement by
providing the Bank with a written notice of resignation at least thirty (30)
days prior to the intended resignation date, upon which he shall be entitled to
receive any Base Salary which has been earned by him through the effective date
of such resignation.
 
7.  Arbitration.  Any dispute or claim arising hereunder shall be settled by
arbitration.  Any party may commence arbitration by sending a written notice or
arbitration to the other party.  The notice will state the dispute with
particularity.  The parties shall mutually agree to the selection of a qualified
arbitrator.  If they do not agree with fifteen (15) days, then one party may
request that a then presiding judge in Tangipahoa Parish, Louisiana select an
attorney to become the arbitrator in this matter.  The arbitration hearing shall
be commenced thirty (30) days following the date of delivery of notice of
arbitration by one party to the other, under the terms of the Federal
Arbitration Act.  The arbitration shall be conducted in Tangipahoa Parish,
Louisiana in accordance with the Federal Arbitration Act, and each party shall
retain the right to cross-examine the opposing party’s witnesses, either through
legal counsel, expert witnesses or both.  As part of his or her decision, the
arbitrator may allocate the cost of arbitration, including fees of attorneys and
experts, as he or she deems fair and equitable in light of all relevant
circumstances.  Judgment on the award rendered by the arbitrator may be entered
in any court of competent jurisdiction.
 
8.  Goodwill.  The Executive acknowledges that the Bank will, over a period of
time, develop, significant relationships and goodwill between itself and its
clients and customers by providing superior products and services.  The
Executive further acknowledges that these relationships and this goodwill are a
valuable asset belonging solely to the Bank.  The Executive understands that the
Bank agrees to compensate him, as well as to reimburse him for reasonable and
necessary business expenses incurred, while he builds and/or maintains business
relationships and goodwill with the Bank’s current and prospective clients and
customers on a personal level.  The Executive acknowledges that the
responsibility to build and maintain business relationships and goodwill with
current and prospective clients and customers creates a special relationship of
trust and confidence between him, the Bank, and their clients and customers.
 
9.  Notices.  All notices, requests, consents and other communications to be
given or delivered hereunder or by reason of the provisions of this Agreement
shall be in writing and shall be deemed to have been properly served if
(a) delivered personally, (b) delivered by a recognized overnight courier
service, (c) sent by certified or registered mail, return receipt requested and
first class postage prepaid, or (d) sent by facsimile transmission followed by a
confirmation copy delivered by recognized overnight courier service the next
day.  Such notices, requests, consents and other communications shall be sent to
the respective parties as follows:
 
(i) if to the Executive:
 
Cordell H. White
41464 Rue Maison
Ponchatoula, Louisiana 70454, and
 
(ii) if to the Bank:
 
First Guaranty Bank
400 Guaranty Square
Hammond, Louisiana 70401
Attn:  Chief Executive Officer.
 
Any Party hereto may designate a different address by providing written notice
of such new address to the other Parties.  Date of service of such notice shall
be (i) the date such notice is personally delivered or sent by facsimile
transmission (with issuance by the transmitting machine of a confirmation of a
successful transmission), (ii) three business days after the date of mailing if
sent by certified or registered mail or (iii) one business day after the date of
delivery to the overnight courier if sent by overnight courier.
 
10.  Severability.  The Parties acknowledge that each covenant and/or provision
of this Agreement shall be enforceable independently of every other covenant
and/or provision.  Furthermore, the Executive, the Bank acknowledge that, in the
event any covenant and/or provision of this Agreement is determined to be
unenforceable for any reason, the remaining covenants and/or provisions will
remain effective, binding and enforceable.
 
11.  Complete Agreement; Modification.  Except with respect to that certain
Confidentiality and Non-Disclosure Agreement executed concurrently herewith and
any rights the Executive may have under the Merger Agreement, the Parties
acknowledge and agree that (a) this Agreement constitutes the complete and
entire agreement between the parties with respect to the subject matter hereof;
(b) each executed this Agreement based upon the express terms and provisions set
forth herein; (c) in accepting employment with the Company and the Bank, the
Executive has not relied on any representations, oral or written, which are not
set forth in this Agreement, (d) no previous agreement, either oral or written,
shall have any effect on the terms or provisions of this Agreement and (e) all
such previous agreements with respect to the subject matter hereof, either oral
or written, are expressly superseded and revoked by this Agreement.  The
provisions hereof may not be altered, amended, modified, waived, or discharged
in any way whatsoever, except by written agreement executed by the Parties.  No
waiver shall be deemed a continuing waiver or a waiver of any subsequent breach
or default, either of a similar or different nature, unless expressly so stated
in writing.
 
12.  Governing Law.  This Agreement shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Agreement shall be governed by, the laws
of the State of Louisiana, without giving effect to provision thereof regarding
conflict of laws.
 
13.  Prior Agreements.  The Executive represents that his service as an employee
of   the Bank will not violate any agreement:  (i) he has made that prohibits
him from disclosing any information he acquired prior to his becoming employed
by the Bank; or (ii) he had made that prohibits him from accepting employment
with   the Bank or that will interfere with his compliance with the terms of
this Agreement.  The Executive further represents that he has not previously,
and will not in the future, disclose to   the Bank any proprietary information
or trade secrets belonging to any previous employer.  The Executive acknowledges
that the Bank has instructed him not to disclose to it any proprietary
information or trade secrets belonging to any previous employer.
 
14.  Voluntary Agreement.  The Parties acknowledge that each has carefully read
this agreement, that each has had an opportunity to consult with his or its
attorney concerning the meaning, import and legal significance of this
Agreement, that each understands its terms, that all understandings and
agreements between the Parties relating to the subjects covered in this
Agreement are contained in it, and that each has entered into the Agreement
voluntarily and not in reliance on any promises or representations by the other
than those contained in this Agreement.
 
 [Signature page follows]

Back to Top

--------------------------------------------------------------------------------

 

[Signature Page to the Executive Employment Agreement]
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above, to be effective as of the Effective Date.
 
 
THE EXECUTIVE:
   
Cordell H. White
   
THE BANK:
First Guaranty Bank,
 
a Louisiana state bank
     
By:
   
Name:
Michel R. Sharp
 
Title:
President
           



 



Back to Top

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



LOUISIANA ANCILLARY CONFIDENTIALITY AND
NON-COMPETITION AGREEMENT


THIS CONFIDENTIALITY AND NON-COMPETITION AGREEMENT (the “Agreement”) dated
November 2, 2007 is made by Cordell White (“Executive”) and First Guaranty Bank
(the “Bank”).


RECITALS


A. Executive and the Bank have entered into an Employment Agreement dated this
date (the “Employment Agreement”), to which this Agreement is ancillary and
incorporated by reference, pursuant to which, among other things, the Bank
agrees to make certain payments to Executive; and


B.  Pursuant to the Employment Agreement, the Bank and Executive have agreed to
enter into this Ancillary Agreement.


The parties accordingly agree as follows:


AGREEMENT




1.  Definitions.  Each capitalized term not defined in this Agreement has the
meaning assigned to it in the Employment Agreement.
 
2.  Term.  The term of this Agreement begins at the Effective Time of the
Mergers and continues through the earlier of (i) December 31, 2008 or (ii) the
date of termination of the Executive’s employment with the Bank (A) by the Bank
Without Cause or (B) by the Executive for Good Reason.
 
3.  Confidentiality.  Executive acknowledges that in the course of his
relationship with First Community Bank he has in the past received, and may in
the future receive in the course of his relationship with the Bank, certain
trade secrets, programs, lists of customers and other confidential or
proprietary information and knowledge concerning the business of the Bank and
its parent, First Guaranty Bancshares, Inc. (“Confidential Information”) which
the Bank desires to protect.  Executive understands that the information is
confidential, and he agrees not to reveal the Confidential Information to anyone
outside the Bank, other than such disclosure as authorized by the Bank or is
made to a person transacting business with the Bank who has reasonable need for
such Confidential Information.  Executive further agrees that he will at no time
use the Confidential Information for or on behalf of any person other than the
Bank for any purpose.
 
4.  Return of Bank Property.  The Executive acknowledges that all memoranda,
notes, records, reports, manuals, books, papers, letters, client and customer
lists, contracts, software programs, information and records, drafts of
instructions, guides and manuals, and other documentation (whether in draft or
final form), and other sales or financial information and aids relating to the
Bank’s business, and any and all other documents containing Confidential
Information furnished to the Executive by any representative of the Bank or
otherwise acquired or developed by the Executive in connection with his
association with the Bank (collectively, “Recipient Materials”) shall at all
times be the property of the Bank (as applicable).  Within twenty-four (24)
hours of the termination of his employment with the Bank, the Executive shall
return to the Bank any Recipient Materials which are in his possession, custody
or control.


5.  Unfair Competition Restrictions; Non-Solicitation of Customers;
Non-Solicitation of Employees.  Throughout the term of this Agreement, the
Executive agrees not to do any of the following, directly or indirectly, for
himself or for others, anywhere in the Louisiana Parishes of Tangipahoa,
Livingston, Vermillion, Jefferson Davis, Claiborne, Caddo, Lincoln, Bossier, and
St. Tammany (the “Restricted Area”) unless expressly authorized by the Bank's
board of directors:
 
(a)           engage in, or assist any person, entity, or business engaged in,
the selling or providing of products or services that would displace the
products or services that (i) the Bank is currently in the business of providing
and was in the business of providing at the time of the execution of this
Agreement, or (ii) that Executive had involvement in, access to, or received
Confidential Information about in the course of employment.  The foregoing is
expressly understood to include, without limitation, the business of the
manufacturing, selling and/or providing products or services of the same type
offered and/or sold by the Bank.
 
(b)           call on, service, or solicit competing business from customers of
the Bank, in the Restricted Area, whom he, within the previous 12 months, (i)
had or made contact with, or (ii) had access to information and files about; or,
induce or encourage any such customer or other source of ongoing business to
stop doing business with the Bank.  This provision does not prohibit Executive
from managing or providing other services or products that are not a product or
services currently offered by the Bank.
 
(c)           call on, solicit, encourage, or induce any other employee or
officer of the Bank, whom he had contact with, knowledge of, or association
within the course of employment with the Bank to discontinue his or her
employment, and will not assist any other person or entity in such a
solicitation.
 
6.  Non-Disparagement.  Executive covenants and agrees he will not engage in any
pattern of conduct that involves the making or publishing of written or oral
statements or remarks (including, without limitation, the repetition or
distribution of derogatory rumors, allegations, negative reports or comments)
which are disparaging, deleterious or damaging to the integrity, reputation or
good will of the Bank or its respective management or products and services.
 
7.  Separability of Covenants.  The covenants contained in Section 5 constitute
a series of separate but ancillary covenants, one for each applicable parish in
the State of Louisiana that is within the Restricted Area.  If in any judicial
proceeding, a court shall hold that any of the covenants set forth in Section 5
exceed the time, geographic, or occupational limitations permitted by applicable
law, Executive and the Bank agree that such provisions shall and are hereby
reformed to the maximum time, geographic, or occupational limitations permitted
by such laws.   Further, in the event a court shall hold unenforceable any of
the separate covenants deemed included herein, then such unenforceable covenant
or covenants shall be deemed eliminated from the provisions of this Agreement
for the purpose of such proceeding to the extent necessary to permit the
remaining separate covenants to be enforced in such proceeding.  Executive and
the Bank further agree that the covenants in Section 5 shall each be construed
as a separate agreement independent of any other provisions of this Agreement,
and the existence of any claim or cause of action by Executive against the Bank,
whether predicated on this Agreement, his Employment Agreement or otherwise,
shall not constitute a defense to the enforcement by the Bank of any of the
covenants of Section 5.
 
8.  Consideration.  Executive acknowledges and agrees that no other
consideration for Executive's covenants in this Agreement, other than that
specifically referred to in the Employment Agreement, has or will be paid or
furnished to him by the Bank.
 
9.  Meaning of Certain Terms.  All non-capitalized terms in Sections 3, 4 and 5
are intended to and shall have the same meanings that those terms (to the extent
they appear therein) have in La.  R.  S.  23:921.C.  Subject to and only to the
extent not consistent with the foregoing sentence, the parties understand the
following phrases to have the following meanings:
 
(a)           The phrase “carrying on or engaging in a business similar to the
business of the Bank” includes engaging, as principal, officer, employee, agent,
trustee, advisor, consultant or through the agency of any bank, corporation,
partnership, association or agent or agency, in any business which conducts
business in competition with the Bank or being the owner of more than one
percent of the outstanding capital stock of any corporation, or an officer,
director, or employee of any corporation or other entity, (other than the Bank
or a corporation or other entity, affiliated with the Bank) or a member or
employee or any partnership, or an owner or employee of any other business,
which conducts a business or provides a service in the Restricted Area in
competition with the Bank or any affiliated corporation or other
entity.  Moreover, the term also includes (i) directly or indirectly inducing
any current customers of the Bank, or any affiliated corporation or other
entity, to patronize any product or service business in competition with the
Bank or any affiliated corporation or other entity, (ii) canvassing, soliciting,
or accepting any product or service business of the type conducted by the Bank
or any affiliated corporation or other entity (iii) directly or indirectly
requesting or advising any current customers of the Bank or any affiliated
corporation or other entity, to withdraw, curtail or cancel such customer’s
business with the Bank or any affiliated corporation or other entity; or (iv)
directly or indirectly disclosing to any other person, firm, corporation or
entity, the names or addresses of any of the current customers of the Bank or
any affiliated corporation or other entity or the rates or other terms on which
the Bank provides services to its customers.  In addition, the term includes
directly or indirectly, through any person, firm, association, corporation or
other entity with which Executive is now or may hereafter become associated,
causing or inducing any present employee of the Bank or any affiliated
corporation or other entity to leave the employ of the Bank or any affiliated
corporation or other entity to accept employment with Executive or with such
person, firm, association, corporation, or other entity.


(b)           The phrase “a business similar to the business of the Bank” means
the taking of deposits and other receipt of funds from customers, the making of
loans and other extensions of credit, maintaining checking accounts for
customers, providing investment vehicles such as certificates of deposit to
customers and providing trust services.


(c)           The phrase “carries on a like business” includes, without
limitation, actions taken by or through a holding company, wholly-owned
subsidiary or other affiliated corporation or entity.


10.  Reasonable Restrictions.  Executive represents to the Bank that the
enforcement of the restrictions contained in this Agreement would not be unduly
burdensome to Executive and acknowledges that Executive is willing and able,
subject to the Restricted Area as defined herein, to compete in other
geographical areas not prohibited by this Agreement.  The parties to this
Agreement hereby agree that the covenants contained in this Agreement are
reasonable.
 
11.  Entire Agreement.  Except with respect to the Employment Agreement executed
concurrently herewith, this Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter of this Agreement and
supersedes and is in full substitution for any and all prior agreements and
understandings whether written or oral between said parties relating to the
subject matter of this Agreement.  This Agreement shall not supersede or
substitute for, nor be superseded or substituted by, the Employment Agreement,
but shall have full force and effect concurrently therewith.
 
12.  Amendment.  This Agreement may not be amended or modified in any respect
except by an agreement in writing executed by the parties in the same manner as
this Agreement except as provided in Section 13 of this Agreement.
 
13.  Unenforceable Provisions.  If, and to the extent that, any section,
paragraph, part, term and/or provision of this Agreement would otherwise be
found null, void, or unenforceable under applicable law by any court of
competent jurisdiction, that section, paragraph, part, term and/or provision
shall automatically not constitute part of this Agreement.  Each section,
paragraph, part, term and/or provision of this Agreement is intended to be and
is severable from the remainder of this Agreement.  If, for any reason, any
section, paragraph, part, term and/or provision herein is determined not to
constitute part of this Agreement or to be null, void, or unenforceable under
applicable law by any court of competent jurisdiction, the operation of the
other sections, paragraphs, parts, terms and/or provisions of this Agreement as
may remain otherwise intelligible shall not be impaired or otherwise affected
and shall continue to have full force and effect and bind the parties hereto.
 
14.  Remedies.
 
(a)           Executive agrees that a breach or violation of Section 3, 4 or 5
of this Agreement by Executive shall entitle the Bank as a matter of right, to
an injunction, without necessity of posting bond, issued by any court of
competent jurisdiction, restraining any further or continued breach or violation
of such provisions.  Such right to an injunction shall be cumulative and in
addition, and not in lieu of, any other remedies to which the Bank may show
themselves justly entitled, including, but not limited to, specific performance
and damages.  The parties specifically agree that the remedy of damages alone is
inadequate.


(b)           In the event that Executive knowingly and intentionally fails in
any material respect to perform any of his material obligations under this
Agreement, the Bank may elect (i) to cease all payments under the Employment
Agreement and recover all payments previously made to Executive under the
Employment Agreement, (ii) obtain an injunction and/or (iii) exercise any and
all other remedies available by law.


(c)           Notwithstanding the foregoing subsection (b), Executive  will have
no liability or responsibility for: (i) inadvertent disclosure or use of the
Confidential Information if (x) he uses the same degree of care in safeguarding
the Confidential Information that the Bank uses to safeguard information of like
importance and (y) upon discovery of such inadvertent disclosure or use of such
material, Executive immediately uses his best efforts, including the
commencement of litigation, if necessary, to prevent any use thereof by the
person or persons to whom it has been disclosed and to prevent any further
incidental disclosure thereof; and, (ii) disclosure of any Confidential
Information (x) that is required by law, (y) that is made pursuant to a proper
subpoena from a court or administrative agency of competent jurisdiction from a
court or administrative agency of competent jurisdiction or (z) that is made
upon written demand of an official involved in regulating the Executive if
before disclosure is made, Executive immediately notifies the Bank of the
requested disclosure by the most immediate means of communication available and
confirms in writing such notification within one business day thereafter.


15.  Notice.  All notices, consents, requests, approvals or other communications
in connection with this Agreement and all legal process in regard hereto shall
be in writing and shall be deemed validly delivered, if delivered personally or
sent by certified mail, postage prepaid.  Unless changed by written notice
pursuant hereto, the address of each party for the purposes hereof is as
follows:
 
If to
Executive:                                                                           If
to the Bank:

 
Cordell
White                                                                              
First Guaranty Bank
41464 Rue
Maison                                                                      
400  East Thomas Street
Ponchatoula, LA
70454                                                               Hammond,
LA.  70401
                        Attention:  Michael R. Sharp, President


Notice given by mail as set out above shall be deemed delivered only when
actually received.


16.  Descriptive Headings.  The descriptive headings of the several sections of
this Agreement are inserted for convenience only and shall not control or affect
the meaning or construction of any of the provisions hereof.
 
17.  Governing Law.  This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Louisiana without regard to
conflicts of law principles.
 




IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.


Executive:                                                                                     First
Guaranty Bank
 
 
________________________                    By:________________________
Cordell
White                                                                                             Michael
R. Sharp, President







--------------------------------------------------------------------------------

--------------------------------------------------------------------------------